DETAILED ACTION
Applicant amended claims 1, 9, 15 and canceled claims 4-5, 12-13, 18-19 in the filed amendment on 9/29/21.  Claims 1-3, 6-11, 14-17, 20 are pending in this office action.
Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. 
For step 2A, Prong 1:
Applicant respectfully disagrees.  Claim 1 is related to computer-functionality improvements, more particularly related to an indoor survey data collection by, at least, “generating ... reference points based on a site map and an accuracy requirement”, “detecting ... an outlier at the reference points”, “eliminating ... the detected outlier and rectifying ... the data”, and “re-calibrating ... the reference points based on the data and the feedback from the data collecting agent”. Claim 1 is not directed to an abstract idea. Thus, the output of Step 2A, Prong 1 is NO. Claim 1 qualifies as eligible subject matter.
Examiner respectfully disagrees.
The above limitations are under their broadest reasonable interpretation, cover performance of the limitations in the mind but for the recitation of generic computer processor such as “one or more processors”.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can generating…; 
For Step 2A, Prong 2:
Applicant respectfully disagrees.  Claim 1, as currently amended, recites, in part, “re- calibrating ... the reference points based on the data and the feedback from the data collecting agent, wherein re-calibrating the reference points includes performing a re-survey of a problematic reference point and adaptively changing a minimum distance between the reference points”. These additional elements do impose meaningful limits on practicing the abstract idea. Thus, even if claim 1 were directed to an abstract idea.
Examiner respectfully disagrees.
This judicial exception is not integrated into a practical application because the claims recite a generic processor such as: “one or more processors” in claim 1; “one or more computer readable storage media and program instructions stored on the one or more computer readable storage media” in claim 9  and “one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors” in claim 15 for generating, detecting, eliminating and rectifying that are well understood routine and conventional activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
For Step 2B:  
Applicant respectfully disagrees.  Claim 1, as currently amended, recites, in part, “re-calibrating, by one or more processors, the reference points based on the data and the feedback from the data collecting agent, wherein re-calibrating the reference points includes performing a re-survey of a problematic reference point and adaptively changing a minimum distance between the reference points”. These additional elements alone or in combination are significantly more than the underlying abstract idea. Thus,  claim 1 qualifies as eligible subject matter. 
Therefore, claim 1, as currently amended, is directed to patent eligible subject matter. Independent claim 9, directed to a computer program product, and independent claim 15, directed to a computer system, recite similar elements in claim 1. Claims 8 and 15, as currently amended, are directed to patent eligible subject matter. Claims 2-3, 6-8, 10-11, 14, 16-17, and 20 ultimately depend from claim 1, 9 and 15 respectively and therefore are directed to patent eligible subject matter. Applicant respectfully submits that claims 1-3, 6-11, 14-17, and 20 constitute statutory subject matter under 35 U.S.C. § 101, and respectfully requests that the rejection of these claims under § 101 be reconsidered and withdrawn.
Examiner respectfully disagrees.
The claims 1, 9, 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations such as collecting or collect data at each reference point through a data collecting agent which are mere data gathering steps, represent well-understood, Intellectual Ventures v. Symantec for Storing and retrieving information in memory, Versata). The claims are not patent eligible.
Dependent claims 2-8, 10-14, 16-20 recite no additional elements that are sufficient to amount to significantly more than the judicial exception as defined in independent claims 1, 9, 15.
As discussed above claims 1-3, 6-11, 14-17, 20 are not patent eligible.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 6-11, 14-17, 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
a) In analyzing under step 2A Prong One, Does the claim recite an abstract idea law of nature or natural phenomenon?  Yes.
The claim 1 recite(s) the abstract limitations such as  “generating reference points based on a site map and an accuracy requirement; detecting an outlier at the reference points using a feedback from the data collecting agent during the data collection and a database; eliminating the detected outlier and rectifying the data; and  re-calibrating the reference points based on the data and the feedback from the 

The claims 9, 15 recite(s) the abstract limitations such as (generate reference points based on a site map and an accuracy requirement; collect data at each reference point through a data collecting agent; detect an outlier at the reference points using a feedback from the data collecting agent during the data collection and a database; eliminate the detected outlier and rectify the data; and re-calibrate the reference points based on the data and the feedback from the data collecting agent, perform a re-survey of a problematic reference point and adaptively change a minimum distance between the reference points) as drafted, is  process, product or system that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components such as “one or more processors; program instructions (in claims 9, 15).  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of 

b) In analyzing under step 2A Prong Two, Does the claim recite additional elements that integrate the judicial exception into a practical application?  NO.
This judicial exception is not integrated into a practical application because the claims recite a generic processor such as: “one or more processors” in claim 1; “one or more computer readable storage media and program instructions stored on the one or more computer readable storage media” in claim 9  and “one or more computer processors, one or more computer readable storage media, and program instructions stored on the computer readable storage media for execution by at least one of the one or more processors” in claim 15 for generating, detecting, eliminating and rectifying that are well understood routine and conventional activities. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because a generic processor and software module which are high level of generality performing code generation. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 

c) In analyzing under step 2B, does the claim recite additional elements that amount to significantly more than the judicial exception? NO

The claims 1, 9, 15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional limitations such as re-calibrate the reference points comprise program instructions that just indicate the points includes data; and/or collecting or collect data at each reference point through a data collecting agent which are mere data gathering steps, represent well-understood, routine, conventional activities previously known to the industry and are specified at a high level of generality. That is, these limitations represent well-understood, routine, conventional activities (See MPEP 2106.05(d) for Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec for Storing and retrieving information in memory, Versata). The claims are not patent eligible.

Claims 2, 10, 16, recite limitation (identifying and rectifying an erroneous action of the data collecting agent by using data characteristics and the feedback from the data collecting agent or to identify and rectify an erroneous action of the data collecting agent using data characteristics and the feedback from the data collecting agent)  as drafted, is process, product or system that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one of more processors” and “program instructions” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can identifying… and rectifying…..Accordingly, the claims recite an abstract limitation.
Claims 3, 11, 17, recite limitation “validating the data after the data is collected from the reference points or program instructions, validate the data after the data is collected from the reference points” as drafted, is process, product or system that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one of more processors” and “program instructions” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, 
Claim 6, recites claimed limitation “wherein detecting an outlier includes using a propagation model which is built with obstacle and location information” as drafted, is process, product or system that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one of more processors” and “program instructions” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can detecting….Accordingly, the claims recite an abstract limitation. 
Claim 7 recites the claimed limitation “wherein detecting an outlier includes using historical data from a machine learning model” as drafted, is process, product or system that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one of more processors” and “program instructions” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and 
Claim 8 recites the claimed limitation “wherein the data is a Wi-Fi fingerprinting data” that just provide definition of the data. 
Claims 14, 20 recite the claimed limitation program instructions to detect an outlier comprise: program instructions to use historical data from a machine learning model based on a Wi-Fi fingerprinting process and nature of Wi-Fi signals” as drafted, is process, product or system that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “one of more processors” and “program instructions” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components and software module, then it falls within the “Mental Processes” grouping of abstract ideas.  The human mind can use….Accordingly, the claim recites an abstract limitation.
Accordingly, the additional elements in claims 2-8, 10-14, 16-20 do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claims are not patent eligible.




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 












Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM-Y T TRUONG whose telephone number is (571)272-4042.  The examiner can normally be reached on (571) 272 4042.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on (571) 272 4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CAM Y T TRUONG/           Primary Examiner, Art Unit 2169